DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 11 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, regarding claims 1, 7 and 11, the combination of Mueller with Sims is not relied on to teach a plurality of flanges attached to the inner and outer shafts by a pivot pin extending through the flanges and the shaft, along with the cam shaft positioned within the outer shaft and extending along the longitudinal axis, the outer shaft extending distally beyond the cam shaft.
Regarding claims 22 and 23, the combination of Mueller with Sims and Taylor is not relied upon to teach an outer tube comprising a pair of axial tracks to receive the drive pin therein. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 and 11-15 and 17-18 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus (US 2006/0189981 A1) (previously of record) in view of Sims (US 20140025071 A1) (previously of record)
Regarding claim 1, Dycus discloses: A surgical forceps (see Fig. 1A) comprising: a drive pin (cam pin 170, see Fig. 7); an outer tube (shaft 12, see Fig. 4) defining a longitudinal axis; a first jaw (jaw member 110, see Fig 7) pivotably connected to the outer tube (see Fig. 7 showing the jaw is able to pivotally open about pivot pin 160, see also Paragraph 51 mentioning wherein the jaws are able to pivot open and closed), the first jaw including a flange (proximal end 132, see Figs. 7-8 showing each jaw having a proximal flange) located at a proximal portion of the first jaw (see Figs. 7-8), each flange including a track receiving the drive pin (see Fig. 8 showing the proximal flange ends of the jaws having a cam slot 172 and 174 to receive the cam pin, see Paragraph 101); a second jaw (jaw member 120, see Fig. 7) connected to the outer tube (see Fig. 7 showing the jaw is able to pivotally open about pivot pin 160, see also Paragraph 51 mentioning wherein the jaws are able to pivot open and closed); and an inner tube located within the outer tube and extending along the longitudinal axis (drive rod 32, see Fig. 10, see also Paragraph 101), the inner tube including a pair of arms extending from a distal portion of the inner tube (see Paragraph 93 mentioning wherein the distal end of the drive rod includes a pair of chamfered or beveled edges, seen to constitute arms), the drive pin extending at least partially into each arm of the pair of arms (see Paragraph 93 mentioning wherein the cam pin extends through a pin slot at the distal tip of the drive rod through the pair of chamfered edges), and the inner tube translatable within the outer tube to drive the drive pin along the tracks to move the second jaw between open and closed positions (see Paragraphs 101, 125 and 127 mentioning wherein longitudinal movement of the drive rod causes the jaws to open and closed by causing the cam pin to ride along the cam slots of each flange)
However, Dycus does not expressly disclose wherein each jaw having a pair of flanges.
However, in the same field of endeavor, namely surgical grasping instruments having pivotable distal jaws, Sims teaches wherein a jaw comprises may comprise a pair of flanges (see Sims Fig. 6 below), each jaw including a track (lateral cam slot 430c and 432c, see Sims Fig. 6 below) receiving a drive pin (cam pin 492, see Sims Fig. 6 below)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, through the use of a known technique (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to improve similar devices (methods, or products) in the same way to improve upon the device of Dycus by including the additional flanges as taught by Sims. The inclusion would have yielded a predictable result to one of ordinary skill in the art as the device of Dycus already includes a set of flanges for each jaw member which serve to pivot and open the jaw members, and because Sims does not state the additional flanges serve a specific purpose that would lead one of ordinary skill in the art unable to make the obvious inclusion to improve upon the device of Dycus.

    PNG
    media_image1.png
    192
    285
    media_image1.png
    Greyscale

Sims Fig. 6
Regarding claim 2, the combination of Dycus, and Sims disclose the invention of claim 1, Dycus further discloses wherein the second jaw is pivotably connected to the outer tube (see Fig. 7 showing the jaw is able to pivotally open about pivot pin 160, see also Paragraph 51 mentioning wherein the jaws are able to pivot open and closed)
Regarding claim 3, the combination of Dycus, and Sims disclose the invention of claim 2, Dycus as modified by Sims further discloses wherein the second jaw includes a second pair of flanges located at a proximal portion of the second jaw, each of the second flanges including a second track receiving the drive pin (see Sims Fig. 6 above showing each jaw having a pair of flange as incorporated into the device of Dycus with the cam pin extending through the cam slots on each flange)
Regarding claim 4, the combination of Dycus, and Sims disclose the invention of claim 3, Dycus further discloses wherein the inner tube is translatable within the outer tube to drive the drive pin along the tracks and the second tracks to move the second jaw between open and closed positions (see Dycus Paragraphs 93, 97 and 101)
Regarding claim 6, the combination of Dycus, and Sims disclose the invention of claim 1, Dycus further discloses a blade located within the inner tube and extending parallel to the longitudinal axis, the blade translatable to extend between the pair of flanges (knife blade 205, see Paragraphs 95-98 mentioning wherein the knife is disposed between the pair of jaws)
Regarding claim 11, Dycus discloses: A surgical forceps (see Fig. 1A) comprising: a drive pin (cam pin 170, see Fig. 7); an outer tube defining a longitudinal axis (shaft 12, see Fig. 4); a pivot pin extending at least partially into the outer tube and located distal of the drive pin (pivot pin 160, see Figs. 7-8 and 10); a first jaw (jaw member 110, see Fig 7) pivotably connected to the outer tube by the pivot pin (see Fig. 7 showing the jaw is able to pivotally open about pivot pin 160, see also Paragraph 51 mentioning wherein the jaws are able to pivot open and closed), the first jaw including a flange (proximal end 132, see Figs. 7-8 showing each jaw having a proximal flange) located at a proximal portion of the first jaw (see Figs. 7-8), each flange including a first track receiving the drive pin (see Fig. 8 showing the proximal flange ends of the jaws having a cam slot 172 and 174 to receive the cam pin, see Paragraph 101); a second jaw (jaw member 120, see Fig. 7) pivotably connected to the outer tube by the pivot pin (see Fig. 7 showing the jaw is able to pivotally open about pivot pin 160, see also Paragraph 51 mentioning wherein the jaws are able to pivot open and closed), the second jaw including a flange (proximal end 134, see Figs. 7-8 showing each jaw having a proximal flange) located at a proximal portion of the second jaw, each flange including a second track receiving the drive pin (see Fig. 8 showing the proximal flange ends of the jaws having a cam slot 172 and 174 to receive the cam pin, see Paragraph 101); and an inner tube located within the outer tube and extending along the longitudinal axis (drive rod 32, see Fig. 10, see also Paragraph 101), the inner tube including a pair of arms extending from a distal portion of the inner tube (see Paragraph 93 mentioning wherein the distal end of the drive rod includes a pair of chamfered or beveled edges, seen to constitute arms), the drive pin extending at least partially into each arm of the pair of arms (see Paragraph 93 mentioning wherein the cam pin extends through a pin slot at the distal tip of the drive rod through the pair of chamfered edges), and the inner tube translatable within the outer tube to drive the drive pin along the first set of tracks and the second set of tracks to move the first jaw and the second jaw between open and closed positions (see Paragraphs 101, 125 and 127 mentioning wherein longitudinal movement of the drive rod causes the jaws to open and closed by causing the cam pin to ride along the cam slots of each flange)
However, Dycus does not expressly disclose wherein each jaw having a pair of flanges.
However, in the same field of endeavor, namely surgical grasping instruments having pivotable distal jaws, Sims teaches wherein a jaw comprises may comprise a pair of flanges (see Sims Fig. 6 above), each jaw including a track (lateral cam slot 430c and 432c, see Sims Fig. 6 above) receiving a drive pin (cam pin 492, see Sims Fig. 6 above)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, through the use of a known technique (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to improve similar devices (methods, or products) in the same way to improve upon the device of Dycus by including the additional flanges as taught by Sims. The inclusion would have yielded a predictable result to one of ordinary skill in the art as the device of Dycus already includes a set of flanges for each jaw member which serve to pivot and open the jaw members, and because Sims does not state the additional flanges serve a specific purpose that would lead one of ordinary skill in the art unable to make the obvious inclusion to improve upon the device of Dycus.
Regarding claim 12, the combination of Dycus, and Sims disclose the invention of claim 11, Dycus as modified by Sims further discloses wherein the first set of flanges is interlaced with the second set of flanges (see Sims Fig. 6 showing the pair of flanges interlaced with one-another as incorporated into the device of Dycus)
Regarding claim 13, the combination of Dycus, and Sims disclose the invention of claim 11, Dycus as modified by Sims further discloses herein the first set of flanges are located laterally inward of the second set of flanges (see Sims Fig. 6 showing a first set of flanges laterally inward a second set of flanges)
Regarding claim 14, the combination of Dycus, and Sims disclose the invention of claim 13, Dycus further discloses a blade located within the inner tube and extending parallel to the longitudinal axis (knife blade 205, see Paragraphs 95-98 mentioning wherein the knife is disposed between the pair of jaws), the blade translatable to extend between the first jaw and the second jaw (see Paragraphs 95-98 mentioning wherein the knife is disposed between the pair of jaws and is reciprocated between the pair of jaws to sever tissue).
Regarding claim 15, the combination of Dycus, and Sims disclose the invention of claim 14, Dycus further discloses the combination of  wherein the first jaw is curved with respect to the longitudinal axis (see Paragraph 145 mentioning the jaws can be curved in order to reach specific anatomical structures)
Regarding claim 17, the combination of Dycus, and Sims disclose the invention of claim 14, Dycus further discloses wherein in the blade extends axially through the flanges in a position laterally inward of the first of flanges and the second set of flanges (see Paragraphs 95-98 mentioning wherein the knife is disposed between the pair of jaws, see Paragraphs 95-98 mentioning wherein the knife is disposed between the pair of jaws and is reciprocated between the pair of jaws to sever tissue)
Regarding claim 18, the combination of Dycus, and Sims disclose the invention of claim 17.
However, the combination as presently disclosed does not expressly mention a pair of wires extending axially through the first set of flanges and the second set of flanges in a position laterally inward of the first set of flanges and the second set of flanges.
However, Sims further teaches a pair of wires extending axially through a first set of flanges and second set of flanges in a position laterally inward the first set of flanges (see Sims Paragraph 96 mentioning how wires may extending through the shaft of the device) to provide power to tissue engaging sealing plates (see Figs. 9-11, see also Sims Paragraph 96) noting the only safe pathway thereto would be between the flanges.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Dycus to include the wires coupled to the end effectors and threated through the first and second sets of flanges as taught and suggested by Sims to, in this case, use electrical current to seal the tissue being clamped between the end effector jaws (see Sims Paragraph 96)
Regarding claim 21, the combination of Dycus, and Sims disclose the invention of claim 11, Dycus further discloses wherein the drive pin extends laterally outward from outer surfaces of the inner tube (see Dycus Fig. 7 showing cam pin extending laterally outward from the surface of the shaft, seen to thereby extending laterally outward from the surface of the inner tube house within the shaft to engage with the longitudinally oriented slots 197a/197b as shown in Fig. 7)
Regarding claim 22, the combination of Dycus, and Sims disclose the invention of claim 21, Dycus further discloses wherein the outer tube comprises: a pair of outer axial tracks (longitudinally oriented slots 197a and 197b, see Fig. 7) located on opposite sides of the outer tube (see Paragraph 87), the pair of outer axial tracks arranged to receive the drive pin therein (see Fig. 7 showing cam pin within the longitudinally oriented slots), the drive pin movable within the pair of outer axial tracks as the inner tube translates relative to the outer tube (see Paragraph 87 mentioning the cam shaft is able to reciprocate within the longitudinally oriented slots while the inner shaft moves to open and close the end effector jaws)
Regarding claim 23, the combination of Dycus, and Sims disclose the invention of claim 22 Dycus further discloses wherein the drive pin is configured to engage respective distal ends of the outer axial tracks to limit distal translation of the drive pin (cam pin is understood to only reciprocate longitudinally within the boundaries of the longitudinally oriented slots of the shaft – thereby limiting translation along the longitudinal axis) andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6 Application Number: 16/830,150Dkt: 5409.019US1 Filing Date: March 25, 2020the inner tube with respect to the outer tube and to limit rotation of the jaws with respect to each other (drive rod of Dycus, attached to the cam pin is understood to be limited to translation along the longitudinal axis within the boundaries the cam pin is permitted to move within the longitudinally oriented slots of the shaft)
Regarding claim 24, the combination of Dycus, and Sims disclose the invention of claim 11, Dycus further discloses wherein the first jaw and the second jaw include a pair of parallel slots configured to receive a blade therein when the first jaw and the second jaw are in the closed position (see Examiner’s Diagram of Dycus Fig. 7 illustrating the pair of slots on each jaw to permit the blade to extend through the end effector jaws when deployed – blade track interpreted to be present on each jaw shown in Fig. 6)

    PNG
    media_image2.png
    451
    238
    media_image2.png
    Greyscale

Examiner’s Diagram of Dycus Fig. 7
Regarding claim 25, the combination of Dycus, and Sims disclose the invention of claim 11, Dycus further discloses wherein the outer tube defines an inner tube diameter (shaft 12 of Dycus defines an inner tube diameter) and wherein the arms have a diameter smaller than the inner tube diameter of the outer tube (pair of chambered edges on the distal end of the drive rod of Dycus are seem to have a diameter that is smaller than the inner tube diameter of the shaft as the drive rod of is housed within the shaft)
Claims 5, 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus (US 2006/0189981 A1) in view of Sims (US 20140025071 A1) (previously of record), further in view of Mueller (EP 2347725 A1) (previously of record)
Regarding claim 5, the combination of Dycus, and Sims disclose all the limitations of the invention of claim 1.
However, the combination does not expressly disclose wherein the pair of arms are located laterally outward of the pair of flanges, and wherein the pair of arms laterally overlap the pair of flanges.
However, in the same field of endeavor, namely surgical grasping instruments having pivotable distal jaws, Mueller teaches an inner tube (drive sleeve 17, see Fig. 5) having a pair of arms extending from a distal portion of the inner tube (17a and 17b, see Fig. 5 showing the distal arms of the drive sleeve) and positioned laterally outward of the first set of flanges (see Mueller Figs. 6-7 showing the flanges of Mueller are positioned laterally inward of the arms of the drive sleeve), and a drive pin extending at least partially into each arm of the pair of arms (see Paragraph 46-47, see also Fig. 6 showing grooves at the distal end of the drive sleeve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or products) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an inner tube with distal arms located laterally outward of, and overlapping a pair of flanges, as taught by Mueller. Because the inner tube having a pair of arms receiving a cam pin to open and close the jaws taught by Mueller, and the inner tube having a pair of arms receiving a cam pin to open and close the jaws taught by disclosed by Dycus fulfill the same purpose, the two configurations are seen to be obvious variants that can be interchanged with no unexpected results. Further, Dycus does not disclose the configuration of having the inner tube’s arms extending laterally inward of the pair of flanges and connecting thereto, in order to open and close the jaws, as a critical feature to the function of the device. Therefore, modifying the pair of arms of the inner tube of Dycus to be positioned laterally outward the pair of flanges as taught by Mueller would have yielded a predictable result while still allowing the inner tube to connect to the flanges to provide actuation thereto. 
Regarding claim 7, Dycus discloses: A forceps comprising (see Fig. 1A): a drive pin (cam pin 170, see Fig. 7); an outer shaft extending along a longitudinal axis (shaft 12, see Fig. 4); a first jaw (jaw member 110, see Fig 7) pivotably connected to the outer shaft (see Fig. 7 showing the jaw is able to pivotally open about pivot pin 160, see also Paragraph 51 mentioning wherein the jaws are able to pivot open and closed), the first jaw including a flange (proximal end 132, see Figs. 7-8 showing each jaw having a proximal flange), each first flange including a first track receiving the drive pin therein (see Fig. 8 showing the proximal flange ends of the jaws having a cam slot 172 and 174 to receive the cam pin, see Paragraph 101); and a cam shaft positioned within the outer shaft and extending along the longitudinal axis (drive rod 32, see Fig. 10, see also Paragraph 101), the outer shaft extending distally beyond the cam shaft (see Figs. 7-8 and 10 showing the shaft extending distally beyond the drive rod), the cam shaft including a distal arms (see Paragraph 93 mentioning wherein the distal end of the drive rod includes a pair of chamfered or beveled edges, seen to constitute arms), the drive pin connected to a bore of each of the distal arms to connect the cam shaft to the first flanges (see Paragraph 93 mentioning wherein the cam pin extends through a pin slot at the distal tip of the drive rod through the pair of chamfered edges), the cam shaft translatable in a first direction along the outer shaft to drive the drive pin along the first set of tracks to open the first jaw relative to a second jaw, and the cam shaft translatable in a second direction opposed to the first direction along the outer shaft to drive the drive pin along the first set of tracks to close the first jaw relative to the second jaw (see Paragraphs 101, 125 and 127 mentioning wherein longitudinal movement of the drive rod causes the jaws to open and closed by causing the cam pin to ride along the cam slots of each flange, the opening and closing of the jaws understood to be accomplished by movement of the drive rod in different directions along the longitudinal axis)
However, Dycus does not expressly disclose wherein each jaw having a pair of flanges.
However, in the same field of endeavor, namely surgical grasping instruments having pivotable distal jaws, Sims teaches wherein a jaw comprises may comprise a pair of flanges (see Sims Fig. 6 above), each jaw including a track (lateral cam slot 430c and 432c, see Sims Fig. 6 below) receiving a drive pin (cam pin 492, see Sims Fig. 6 above)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, through the use of a known technique (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to improve similar devices (methods, or products) in the same way to improve upon the device of Dycus by including the additional flanges as taught by Sims. The inclusion would have yielded a predictable result to one of ordinary skill in the art as the device of Dycus already includes a set of flanges for each jaw member which serve to pivot and open the jaw members, and because Sims does not state the additional flanges serve a specific purpose that would lead one of ordinary skill in the art unable to make the obvious inclusion to improve upon the device of Dycus.
However, the combination of Dycus and Sims does not disclose wherein the cam shaft including distal arms positioned laterally outward of the first set of flanges.
However, in the same field of endeavor, namely surgical grasping instruments having pivotable distal jaws, Mueller teaches an inner tube (drive sleeve 17, see Fig. 5) having a pair of arms extending from a distal portion of the inner tube (17a and 17b, see Fig. 5 showing the distal arms of the drive sleeve) and positioned laterally outward of the first set of flanges (see Mueller Figs. 6-7 showing the flanges of Mueller are positioned laterally inward of the arms of the drive sleeve), and a drive pin extending at least partially into each arm of the pair of arms (see Paragraph 46-47, see also Fig. 6 showing grooves at the distal end of the drive sleeve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an inner tube with distal arms located laterally outward a pair of flanges, and wherein the pair of arms laterally overlap the pair of flanges as taught by Mueller as the mechanism taught by Mueller having the double arms receive a cam pin to open and close the jaws and the mechanism in Dycus doing the same are obvious variants with no unexpected results. Further, Mueller appears to indicate the placement of the arms of the inner tube laterally outward of the flange serves no specified purpose that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result. Therefore, one of ordinary skill would have expected the device of Dycus to function equally as well with an inner tube having a pair of distal arms positioned either laterally outward or inward the pair of flanges. 
Regarding claim 8, the combination of Dycus, Sims and Mueller disclose the invention of claim 7, Dycus as modified by Sims further discloses a second jaw (jaw member 120, see Dycus Fig. 7) pivotably connected to the outer tube shaft (see Dycus Fig. 7 showing the jaw is able to pivotally open about pivot pin 160, see also Dycus Paragraph 51 mentioning wherein the jaws are able to pivot open and closed) including a second set of flanges, each second flange including a second track receiving the drive pin therein (see Sims Fig. 6 above showing each jaw having a pair of flange as incorporated into the device of Dycus with the cam pin extending through the cam slots on each flange), the second jaw movable relative to the first jaw between open and closed positions (see Dycus Figs. 7-8 showing the first and second jaw are able to pivot to an open position from a closed position)
Regarding claim 9, the combination of Dycus, Sims and Mueller disclose the invention of claim 8, Dycus as modified by Mueller further discloses wherein the distal arms are positioned laterally outward of one or both of the second set of flanges (see Mueller Figs. 6-7 showing the flanges of Mueller laterally inward of the arms of the drive sleeve, seen to be the same when incorporated into the device of Dycus)
Regarding claim 10, the combination of Dycus, Sims and Mueller disclose the invention of claim 7, Dycus as modified by Sims further discloses wherein the first set of tracks is proximal to the pivotal connection between the first jaw and the outer shaft (see Dycus Fig. 10 showing the axial tracks 172/174 are proximal to the pivotal connection between the jaws and the shaft about pivot pin 160)
Regarding claim 16, the combination of Dycus, and Sims disclose all limitations of the invention of claim 14.
 However, the combination as presently disclosed does not expressly mention wherein the blade extends axially through the inner tube offset from the longitudinal axis.
However, in the same field of endeavor, namely surgical grasping instruments having pivotable distal jaws, Mueller teaches, wherein a blade extends axially through the inner tube offset from the longitudinal axis (see Paragraphs 56-57) to enhance the cutting effect and reduce the changes of the knife blade binding during translation (see Paragraphs 56-57)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the knife blade of Dycus to be offset from the centerline of the device as taught and suggested by Mueller to, in this case, enhance the cutting effect and reduce the changes of the knife blade binding during translation (see Mueller Paragraphs 56-57)
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus (US 2006/0189981 A1) in view of Sims (US 20140025071 A1) (previously of record) as applied to claim 11, further in view of Fiksen (US 2021/0346044 A1)
Regarding claim 19, the combination of Dycus and Sims disclose all limitations of the invention of claim 11.
However, the combination does not expressly disclose wherein the inner tube comprises: a pair of axial tracks located on opposite sides of the inner tube, the pair of axial tracks arranged to receive a guide therein, the guide secured to the outer tube.
However, in the same field of endeavor, namely grasping surgical instruments having pivotable end effector jaws with a reciprocating inner shaft, Fiksen teaches wherein an inner tube (inner shaft 34, see Fig. 2) has a pair of axial tracks (cam slots 52a and 52b, see Fig. 2) and an outer tube (outer shaft 36 see Fig. 2) has a pair of axial tracks (guide slots 54a and 54b) that receive a guide (pin 48, see Fig. 2, see also Paragraph 36) to prevent overextension of the blade and provide a blade lockout feature (See Paragraphs 37-38)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified drive rod and shaft of Dycus to include the cam slots and guide receiving a blade lockout pin to, in this case, to prevent overextension of the blade and provide a blade lockout feature (See Fiksen Paragraphs 37-38)
Regarding claim 20, the combination of Dycus, Sims and Fiksen disclose the invention of claim 19, Dycus as modified by Fiksen further discloses wherein the inner tube is movable relative to the guide (see Fiksen Paragraph 38 mentioning wherein the blade support portion holding the pin can move relative to both the inner and outer shafts, seen to be the same when incorporated into the device of Dycus wherein both the inner and outer shaft can move relative to the pin when the blade is not in an extended position) wherein the as the inner tube translates relative to the outer tube, proximal portions of the respective axial tracks engageable with the guide to limit distal translation of the inner tube relative to the outer tube (see Fiksen Fig. 4 showing wherein the guide slots having the pin housed therein have both proximal and distal boundaries which would abut against the pin when overextended thereby preventing further movement of the drive rod with respect to the shaft of Dycus)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2014/0107685 A1 to O’Neill, US 2017/0245921 A1 to Joseph, all disclose surgical forceps comprising flanges and having an inner rod translatable along the longitudinal axis to open and close the end effector jaws.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and
video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. Application/Control Number: 16/679,664 Page 27 Art Unit:
3771 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application
may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/M.B.H.
Examiner, Art Unit 3771
/SHAUN L DAVID/Primary Examiner, Art Unit 3771